                 Case 2:19-cv-01430-JLR Document 45 Filed 08/21/20 Page 1 of 2




 1
                                                             THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     DAVID BORDEN, individually, and on                 No. 2:19-cv-01430-JLR
10   behalf of all others similarly situated,
                                                        ORDER GRANTING STIPULATED
11                          Plaintiff,                  MOTION TO EXTEND EFINANCIAL’S
                                                        RESPONSIVE PLEADING DEADLINE
12          v.

13   EFINANCIAL, LLC, a Washington
     Limited Liability Company,
14
                            Defendant.
15

16          This matter comes before the Court on the parties’ Stipulated Motion to Extend

17   eFinancial’s Responsive Pleading Deadline (the “Stipulated Motion”). Having reviewed the

18   Stipulated Motion, and good cause appearing, it is HEREBY ORDERED THAT:

19          eFinancial shall file its responsive pleading to Plaintiff’s Amended Complaint (Dkt. # 39)

20   either 28 days after this Court denies eFinancial’s motion to stay, or, if the Court grants

21   eFinancial’s motion to stay, 28 days after the stay is lifted.

22

23   IT IS SO ORDERED.


                                                                           A
24   Dated this 21st day of August, 2020
                                                                      ______________________________
25                                                                            HON. JAMES L. ROBART
                                                                              United States District Judge
26

27
                                                                                       Perkins Coie LLP
28   ORDER                                                                        1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01430-JLR) – 1                                                     Seattle, WA 98101-3099
29                                                                                    Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
              Case 2:19-cv-01430-JLR Document 45 Filed 08/21/20 Page 2 of 2




 1
     Presented by:
 2
      /s/ Shawn A. Heller                       /s/ James G. Snell
 3    Shawn A. Heller, Esq. (pro hac vice)      James G. Snell (pro hac vice)
      Attorney for Plaintiff David Borden       Attorney for Defendant eFinancial, LLC
 4    Social Justice Law Collective, PL         Perkins Coie LLP
      974 Howard Avenue                         3150 Porter Drive
 5    Dunedin, FL 34698                         Palo Alto, CA 94304-1212
      shawn@sjlawcollective.com                 Telephone: 650.838-4300
 6                                              Facsimile: 650.838.4350
      /s/ Joshua A. Glickman                    Email: JSnell@perkinscoie.com
 7    Joshua A. Glickman, Esq. (pro hac vice)
      Attorney for Plaintiff David Borden
 8    Social Justice Law Collective, PL         /s/ Anna Mouw Thompson
      6709 W. 119th St., #198
 9    Overland Park, KS 66209                   Anna Mouw Thompson #52418
      josh@sjlawcollective.com                  Attorney for Defendant eFinancial, LLC
10                                              Perkins Coie LLP
      /s/ Daniel J. Bugbee                      1201 Third Avenue, Suite 4900
11    Daniel J. Bugbee, WSBA No. 42412          Seattle, WA 98101-3099
      Attorney for Plaintiff David Borden       Telephone: 206.359.8000
12    155 NE 100th St., Suite 205               Facsimile: 206.359.9000
      Seattle, WA 98125                         Email: AnnaThompson@perkinscoie.com
13    Tel: (206) 489-3819
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         Perkins Coie LLP
28   ORDER                                                          1201 Third Avenue, Suite 4900
     (No. 2:19-cv-01430-JLR) – 2                                       Seattle, WA 98101-3099
29                                                                      Phone: 206.359.8000
                                                                         Fax: 206.359.9000
